Mr. Chief Justice Clarity delivered the opinion of the court: Claimant states that he received an injury on May 18,1925 in the course of his employment while working as a State Highway patrol officer for the State of Illinois. He alleges that on that day while patrolling on Boute No. 8 on the road between El Paso and Eureka in attempting to pass a farm wagon on this road, his motorcycle struck the wagon and the same wras overturned and his right leg struck and was broken just above the knee joint. In passing on this case this court would state that if there was any element in this case that would warrant the consideration of the doctrine of reasonable care, it would in the opim ion of the court attract attention of the court. However it seems the only issue for the consideration of the court is the extent of the injury and the amount that should be allowed, having in mind the rules of the Workmen’s Compensation Act. It would appear in the first instance that the amount claimed for physicians and nurse is rather high, but as there is no question in this record raised as to whether or not the same was reasonable and customary, it will not be discussed here. The Attorney General comes and files a statement, that, figuring this claim on the basis of the Workmen’s Compensation Law, the claimant is entitled to $3,000.00. Therefore the court recommends that an award of $3,000.00 be made in this case.